   Case 2:19-cr-00406-WJM Document 37 Filed 06/06/19 Page 1 of 10 PageID: 44



                                                          U.S. Department of Justice
:Y1
                                                          United States Attoiney
                                                          District of New Jersey


Lauren B. Repole                            970 Broad Street, Suite 700       Direct: ‘973,) 615-2735
Assistant US. Attorney                      Newark, N] 07102



                                                                     March 4, 2019


Candace Horn, Esq.
federal Public Defender’s Office
1002 Broad Street
Newark, NJ 07102
                                                                             /7
                     Re:   Plea Agreement with Joselito Colindres


Dear Ms. Horn:

             This letter sets forth the plea agreement between your client, Joselito
Colindres (“COLINDRES”), and the United States Attorney for the District of New
Jersey (“this Office”). This offer will expire on March 8, 2019 if it is not accepted
in writing by that date.

Charge

             Conditioned on the understandings specified below, this Office will
accept a guilty plea from COLINDRES to a one-count Information, which charges
that he knowingly and intentionally conspired with others to distribute, and
possess with the intent to distribute 1 kilogram or more of a mixture or
substance containing a detectable amount of heroin, a Schedule I controlled
substance, and 400 grams or more of a mixture or substance containing a
detectable amount of fentanyl, a Schedule II controlled substance, contrary to
Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A), in violation of Title
21, United States Code $46.

              If COLINDRES enters a guilty plea and is sentenced on this charge,
and otherwise fully complies with all of the terms of this agreement, this Office
will not initiate any further criminal charges against COLINDRES for conspiring
to distribute, distributing, or possessing with intent to distribute controlled
substances on or about October 21, 2018. However, in the event that a guilty
plea in this matter is not entered for any reason or the judgment of conviction
 Case 2:19-cr-00406-WJM Document 37 Filed 06/06/19 Page 2 of 10 PageID: 45



entered as a result of this guilty plea does not remain in full force and effect,
COLINDRES agrees that any dismissed charges and any other charges that are
not time-barred by the applicable statute of limitations on the date this
agreement is signed by COLINDRES may be commenced against him,
notwithstanding the expiration of the limitations period after COLINDRES signs
the agreement.

Sentencing

            The violation of 21 U.S.C. § 846 charged in the Information to which
COLINDRES agrees to plead guilty carries a statutory mandatory minimum
prison sentence of 10 years and a statutory maximum prison sentence of life
imprisonment, and carries a statutory maximum fine equal to the greater of: (1)
$10,000,000; or (2) twice the gross profits or other proceeds to COLINDRES.

             The sentence to be imposed upon COLINDRES is within the sole
discretion of the sentencing judge, subject to the provisions of the Sentencing
Reform Act, 18 U.S.C. § 355 1-3742, and the sentencing judge’s consideration
of the United States Sentencing Guidelines. The United States Sentencing
Guidelines are advisory, not mandatory. The sentencing judge may impose any
reasonable sentence up to and including the statutory maximum term of
imprisonment and the maximum statutory fine. This Office cannot and does not
make any representation or promise as to what guideline range may be found by
the sentencing judge, or as to what sentence COLINDRES ultimately will receive.

            Further, in addition to imposing any other penalty on COLINDRES,
the sentencing judge: (1) must order COLINDRES to pay an assessment of $100
pursuant to 18 U.S.C. § 3013, which assessment must be paid by the date of
sentencing; (2) may order COLINDRES to pay restitution pursuant to 18 U.S.C.
§ 3663, et çg.; (3) must order forfeiture pursuant to 21 U.S.C. § 853; and (4)
may deny COLINDRES certain statutorily defined benefits pursuant to 21 U.S.C.
§ 862 and 862a.
             Pursuant to 21 U.S.C. § 841, the sentencing judge must require
COLINDRES to serve a term of supervised release of at least 5 years, which will
begin at the expiration of any term of imprisonment imposed.           Should
COLINDRES be placed on a term of supervised release and subsequently violate
any of the conditions of supervised release before the expiration of its term,
COLINDRES may be sentenced to not more than 5 years’ imprisonment in
addition to any prison term previously imposed, regardless of the statutory
maximum term of imprisonment set forth above and without credit for time
previously served on post-release supervision, and may be sentenced to an
additional term of supervised release.

                                      -2-
  Case 2:19-cr-00406-WJM Document 37 Filed 06/06/19 Page 3 of 10 PageID: 46



       Additionally, if at the time of sentencing the United States is satisfied that
the five enumerated characteristics set forth in 18 U.S.C. § 3553(fJ(1)-(5) apply
to COLINDRES and his commission of the charged offense, the United States will
make such a representation to the sentencing court and will recommend that
the sentencing court impose a sentence pursuant to the applicable Sentencing
Guidelines without regard to any statutory minimum sentence.

Rights of This Office Regarding Sentencing

              Except as otherwise provided in this agreement, this Office reserves
its right to take any position with respect to the appropriate sentence to be
imposed on COLINDRES by the sentencing judge, to correct any misstatements
relating to the sentencing proceedings, and to provide the sentencing judge and
the United States Probation Office all law and information relevant to sentencing,
favorable or otherwise. In addition, this Office may inform the sentencing judge
and the United States Probation Office of: (1) this agreement; and (2) the full
nature and extent of COLINDRES’s activities and relevant conduct with respect
to this case.

Stipulations

             This Office and COLINDRES agree to stipulate at sentencing to the
statements set forth in the attached Schedule A, which hereby is made a part of
this plea agreement. This agreement to stipulate, however, cannot and does not
bind the sentencing judge, who may make independent factual findings and may
reject any or all of the stipulations entered into by the parties. To the extent that
the parties do not stipulate to a particular fact or legal conclusion, each reserves
the right to argue the existence of and the effect of any such fact or conclusion
upon the sentence. Moreover, this agreement to stipulate on the part of this
Office is based on the information and evidence that this Office possesses as of
the date of this agreement. Thus, if this Office obtains or receives additional
evidence or information prior to sentencing that it determines to be credible and
to be materially in conflict with any stipulation in the attached Schedule A, this
Office shall not be bound by any such stipulation. A determination that any
stipulation is not binding shall not release either this Office or COLINDRES from
any other portion of this agreement, including any other stipulation. If the
sentencing court rejects a stipulation, both parties reserve the right to argue on
appeal or at post-sentencing proceedings that the sentencing court was within
its discretion and authority to do so. These stipulations do not restrict the
Government’s right to respond to questions from the Court and to correct
misinformation that has been provided to the Court.




                                        -3-
 Case 2:19-cr-00406-WJM Document 37 Filed 06/06/19 Page 4 of 10 PageID: 47



Waiver of Appeal and Post-Sentencing Rights

              As set forth in Schedule A, this Office and COLINDRES waive certain
rights to file an appeal, collateral attack, writ, or motion after resentencing,
including but not limited to an appeal under 18 U.S.C. § 3742 or a motion under
28 U.S.C. § 2255.

Forfeiture

            COLINDRES agrees that as part of his acceptance of responsibility
and pursuant to 21 U.S.C. § 853, COLINDRES agrees to forfeit to the United
States, pursuant to 21 U.S.C. § 853, any and all property constituting or derived
from any proceeds obtained directly or indirectly as a result of the offenses
charged in the Information and any and all property used or intended to be used
in any manner or part to commit and to facilitate the commission of such
offenses.

            COLINDRES further consents to the entry of a forfeiture money
judgment in the amount representing the proceeds of the offense charged in the
Information and the property used or intended to be used in any manner or part
to commit and to facilitate the commission of such offenses, pursuant to 21
U.S.C. § 853 (the “Money Judgment”).        Payment of the forfeiture Money
Judgment shall be made by certified or bank check payable to the United States
Marshals Service with the criminal docket number noted on the face of the check.
 COLINDRES shall cause said check to be delivered to the Asset Forfeiture and
Money Laundering Unit, United States Attorney’s Office, District of New Jersey,
970 Broad Street, Newark, New Jersey 07102.

             COLINDRES waives the requirements of Rules 32.2 and 43(a) of the
Federal Rules of Criminal Procedure regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment. Pursuant to Rule 32.2(b)(4) of
the Federal Rules of Criminal Procedure, COLINDRES consents to the entry of
a Consent Judgment of Forfeiture that will be final as to COLINDRES prior to
the sentencing. COLINDRES understands that criminal forfeiture pursuant to
21 U.S.C. § 853 is part of the sentence that may be imposed in this case and
waives any failure by the court to advise him of this pursuant to Rule 1 1(b)(1)(J)
of the Federal Rules of Criminal Procedure at the guilty plea proceeding. It is
further understood that any forfeiture of COLINDRES’s assets shall not be
treated as satisfaction of any fine, restitution, cost of imprisonment, or any other
penalty the Court may impose upon him in addition to forfeiture. COLINDRES




                                       -4-
 Case 2:19-cr-00406-WJM Document 37 Filed 06/06/19 Page 5 of 10 PageID: 48



hereby waives any and all claims that this forfeiture constitutes an excessive fine
and agrees that this forfeiture does not violate the Eighth Amendment.

Immigration Consequences

       COLINDRES understands that, if he is not a citizen of the United States,
his guilty plea to the charged offense will likely result in his being subject to
immigration proceedings and removal from the United States by making him
deportable, excludable, or inadmissible, or ending his naturalization.
COLINDRES understands that the immigration consequences of this plea will be
imposed in a separate proceeding before the immigration authorities.
COLINDRES wants and agrees to plead guilty to the charged offense regardless
of any immigration consequences of this plea, even if this plea will cause his
removal from the United States. COLINDRES understands that he is bound by
his guilty plea regardless of any immigration consequences of the plea.
Accordingly, COLINDRES waives any and all challenges to his guilty plea and to
his sentence based on any immigration consequences, and agrees not to seek to
withdraw his guilty plea, or to file a direct appeal or any kind of collateral attack
challenging his guilty plea, conviction, or sentence, based on any immigration
consequences of his guilty plea.

Other Provisions

            This agreement is limited to the United States Attorney’s Office for
the District of New Jersey and cannot bind other federal, state, or local
authorities. However, this Office will bring this agreement to the attention of
other prosecuting offices if requested to do so.

             This agreement was reached without regard to any civil or
administrative matters that may be pending or commenced in the future against
COLINDRES. This agreement does not prohibit the United States, any agency
thereof (including the Internal Revenue Service and Immigration and Customs
Enforcement), or any third party from initiating or prosecuting any civil or
administrative proceeding against COLINDRES.

              No provision of this agreement shall preclude COLINDRES from
pursuing in an appropriate forum, when permitted by law, an appeal, collateral
attack, writ, or motion claiming that COLINDRES received ineffective assistance
of counsel.




                                        -5-
 Case 2:19-cr-00406-WJM Document 37 Filed 06/06/19 Page 6 of 10 PageID: 49



No Other Promises

           This agreement constitutes the plea agreement between
COLINDRES and this Office and supersedes any previous agreements between
them. No additional promises, agreements, or conditions have been made or will
be made unless set forth in writing and signed by the parties.




                                    Sincerely,


                                    CRAIG CARPENITO




                                    Assistant U.S. Attorney




Ap roved:

,f




Meredith J. Williams
Chief, Narcotics/OCEDEF




                                     -6-
    Case 2:19-cr-00406-WJM Document 37 Filed 06/06/19 Page 7 of 10 PageID: 50




            I have received this letter from my attorney, Candace Horn, Esq.
My attorney and I have discussed it and all of its provisions, including those
addressing the charges, sentencing, stipulations, waiver, forfeiture, and
immigration consequences. I understand this letter fully. I hereby accept its
terms and conditions and acknowledge that it constitutes the plea agreement
between the parties. I understand that no additional promises, agreements, or
conditions have been made or will be made unless set forth in writing and
signed by the parties. I want to plead guilty pursuant to this plea agreement.


AGREED AND ACCEPTED:



                                            Date:               -   ‘2Z   7’




              I have read and discussed with my client this plea agreement and
all of its provisions, including those addressing the charges, sentencing,
stipulations, waiver, forfeiture, and immigration consequences. My client
understands this plea agreement fully and wants to plead guilty pursuant to it.



                                            Date:




c          Horn, Esq.




                                      -7-
 Case 2:19-cr-00406-WJM Document 37 Filed 06/06/19 Page 8 of 10 PageID: 51



                    Plea Agreement with Joselito Colindres

                                 SCHEDULE A

             1. This Office and Joselito Colindres (“COLINDRES”) recognize that
the United States Sentencing Guidelines are not binding upon the Court. This
Office and COLINDRES nevertheless agree to the stipulations set forth herein,
and agree that the Court should sentence COLINDRES within the Guidelines
range that results from the total Guidelines offense level set forth below. This
Office and COLINDRES further agree that neither party will argue for the
imposition of a sentence outside the Guidelines range that results from the
agreed total Guidelines offense level.

           2. The version of the United States Sentencing Guidelines effective
November 1, 2018 applies in this case.

            3. The applicable guideline is U.S.S.G.   2D1.1.

            4. The offense involved 9,868 grams of heroin, a Schedule I
controlled substance, and 4,007.6 grams of fentanyl, a Schedule 11 controlled
substance. Pursuant to Application Note 8(3) of U.S.S.G. § 2D 1.1, the amount
of heroin and fentanyl shall be converted to their respective drug weights and
combined. 1 gram of heroin is equivalent to 1 kilogram. Accordingly, 9,868
grams of heroin converts to 9,868 kilograms. 1 gram of fentanyl is equivalent to
2.5 kilograms. Accordingly, 4,007.6 grams of fentanyl converts to 10,019
kilograms. See U.S.S.G. § 2D1.l, cmt 8(D).

             5. The combined converted drug weight of the heroin and fentanyl
is 19,887 kilograms. Accordingly, the offense charged the Information involved
at least 10,000 kilograms, but less than 30,000 kilograms of converted drug
weight. This converted drug weight results in a Base Offense Level of 34. ç
U.S.S.G. § 2D1.1 (c)(3).

            6. The parties agree that COLINDRES was a minimal participant in
the charged criminal activity. Accordingly, COLINDRES qualifies for a 4-point
reduction pursuant to U.S.S.G. § 3B1.2.

            7. The parties further agree that COLINDRES qualifies for an
additional 3-point reduction pursuant to U.S.S.G. § 2D1.1(a)(5).

            8. Accordingly, based on the aforementioned reductions, the Base
Offense Level is 27.

            9. Within the meaning of U.S.S.G. § 5C1.2(a)(2), COLINDRES did not
use violence or credible threats of violence or possess a firearm or other
                                      -8-
 Case 2:19-cr-00406-WJM Document 37 Filed 06/06/19 Page 9 of 10 PageID: 52



dangerous weapon (or induce another participant to do so) in connection with
the offense.

             10. Within the meaning of U.S.S.G. § 5C1.2(a)(3), the offense did
not result in death or serious bodily injury to any person.

             11. As of the date of this letter, within the meaning of U.S.S.G. §
5C1.2(a)(4), COLINDRES was not an organizer, leader, manager or supervisor
and was not engaged in a continuing criminal enterprise, as defined in 21
U.S.C. § $48.

             12. Whether COLINDRES meets the criterion set forth in U.S.S.G.       §
5C1.2(a)(1) and (5) has not yet been determined.

             13. As of the date of this letter, COLINDRES has clearly
demonstrated a recognition and affirmative acceptance of personal responsibility
for the offense charged. Therefore, a downward adjustment of 2 levels for
acceptance of responsibility is appropriate if COLINDRES acceptance of
responsibility continues through the date of sentencing. See U.S.S.G. § 3E1. 1(a).

              14. As of the date of this letter, COLINDRES has assisted
authorities in the investigation or prosecution of his own misconduct by timely
notifying authorities of his intention to enter a plea of guilty, thereby permitting
this Office to avoid preparing for trial and permitting this Office and the court to
allocate their resources efficiently. At sentencing, this Office will move for a
further 1-point reduction in COLINDRES’s offense level pursuant to U.S.S.G.
§ 3E1.1(b) if the following conditions are met: (a) COLINDRES enters a plea
pursuant to this agreement, (5) this Office in its discretion determines that
COLINDRES’s acceptance of responsibility has continued through the date of
sentencing and COLINDRES therefore qualifies for a 2-point reduction for
acceptance of responsibility pursuant to U.S.S.G.                  § 3E1.1(a), and
(c) COLINDRES’s offense level under the Guidelines prior to the operation of
§ 3E1.1(a) is 16 or greater.
               15. In accordance with the above, the parties agree that: (a) if the
Court finds, pursuant to U.S.S.G. § SC 1.2, that COLINDRES meets the criteria
in 18 U.S.C. § 3553(fl(1)-(S), COLINDRES will be entitled to a 2-point reduction
in his offense level pursuant to U.S.S.G. § 2D1.1(b)(18), with the result that the
total Guidelines offense level applicable to COLINDRES will be 22; and (b) other
wise, the total Guidelines offense level applicable to COLINDRES will be 24
(collectively, the ccagreed total Guidelines offense level”).

          16. The parties agree not to seek or argue for any upward or
downward departure, adjustment or variance not set forth herein. The parties

                                       -9-
 Case 2:19-cr-00406-WJM Document 37 Filed 06/06/19 Page 10 of 10 PageID: 53



further agree that a sentence within the Guidelines range that results from the
agreed total Guidelines offense level set forth in paragraph 15 is reasonable.

             17. COLINDRES knows that he has and, except as noted below in
this paragraph, voluntarily waives, the right to file any appeal, any collateral
attack, or any other writ or motion, including but not limited to an appeal under
 18 U.S.C. § 3742 or a motion under 2$ U.S.C. § 2255, which challenges the
sentence imposed by the sentencing court if that sentence falls within or below
the Guidelines range that results from a total Guidelines offense level of 24. This
Office will not file any appeal, motion, or writ which challenges the sentence
imposed by the sentencing court if that sentence falls within or above the
Guidelines range that results from a total Guidelines offense level of 22. The
parties reserve any right they may have under 18 U.S.C. § 3742 to appeal the
sentencing court’s determination of the criminal history category. The
provisions of this paragraph are binding on the parties even if the Court employs
a Guidelines analysis different from that stipulated to herein. Furthermore, if
the sentencing court accepts a stipulation, both parties waive the right to file an
appeal, collateral attack, writ, or motion claiming that the sentencing court erred
in doing so. None of these provisions, however, shall preclude COLINDRES from
pursuing, when permitted by law, an appeal, collateral attack, writ, or motion
claiming that COLINDRES’s guilty plea or sentence resulted from
constitutionally ineffective assistance of counsel.




                                      -   10   -
